Citation Nr: 1812607	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  12-17 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from August to December 1995 as part of his service with the United States Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to Newark, New Jersey. 

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A copy of the transcript has been associated with the record. 

This case was previously before the Board in September 2016 and October 2017 when it was remanded for additional development.  That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The appellant sustained a sprained left ankle while on ACDUTRA.

2. The current osteoarthritis in the left ankle is not related to the left ankle sprain while on ACDUTRA. 



CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by a period of ACDUTRA.  38 U.S.C. §§ 101, 106, 1110, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

In addition to the laws and regulations outlined above, active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, and includes full-time duty performed by members of the National Guard of any State.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  

Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or from an injury  incurred or aggravated while performing INACDUTRA. 38 U.S.C. §§ 101(24), 106, 1110, 1131.  

Only "veterans" are entitled to VA compensation under 38 U.S.C. §§ 1110, 1131.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  To establish status as a "veteran" a claimant must serve on active duty; serve on a period of ACDUTRA and incur or aggravate an injury or disease during that period of ACDUTRA; or serve on a period of INACDUTRA and incur or aggravate an injury during that period of INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Thus, service on active duty alone is sufficient to meet the statutory definition of veteran; however, service on ACDUTRA or INACDUTRA, without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).       

Certain evidentiary presumptions, such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309. 

These evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010) (presumption of soundness and presumption of aggravation not applicable to ACDUTRA); Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Board did not err in not applying presumptions of sound condition and aggravation to claim where appellant served only on ACDUTRA and had not established any service-connected disabilities from that period).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  

Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Turning to the evidence, the appellant contends that his left ankle disorder is related to his period of ACDUTRA.  Specifically, he maintains that he injured his left ankle while completing running drills during training and that he was placed on a special profile following the injury.  Of note, a January 2017 examiner diagnosed ankle osteoarthritis and lower extremity edema.  Therefore, a left ankle disorder is shown.

Next, service treatment records (STRs) indicated that the appellant was treated for a left ankle sprain in November 1995.  The treatment provider noted swelling and tenderness and recommended a light duty profile and crutches with rest, ice, and aspirin for treatment.  A subsequent Report of Medical Examination dated in February 1997 showed no further indications of any ankle or foot problems in service.  The February 1997 examiner marked the appellant's feet and lower extremities as normal and asymptomatic.  This evidence suggests that he was not having any problems with his left ankle at that time.

Post-service medical records are silent for any treatment for a left ankle disorder until approximately February 2001 when the appellant experienced ankle pain while jogging.  In August 2003, private medical records indicated that he complained of swollen ankles and cramping in his legs.  He filed the current claim in December 2003.  Treatment continued until June 2004.

The evidence includes a January 2010 VA examination where the appellant reported a history of ankle pain since active service but he admitted that he sought no further treatment since he first injured his ankle, did not use an ankle brace, and that he suffered from swelling with prolonged walking and standing.  

The examiner noted that the appellant had no deformity, instability, weakness, incoordination, or locking episodes, but indicated positively for pain, stiffness and swelling.  However, the examiner stated that there was no observable swelling at the time of the examination and opined that the appellant's ankles were normal bilaterally with no demonstrable disorder.  As a result, the examiner did not provide an opinion as to etiology.  Because an opinion on etiology was not provided, the Board assigns this evidence little probative value.  

Evidence tending to support the claim includes a July 2008 note from a private provider.  The appellant was seen concerning his hypertension, which was presumably causing swelling of his legs and ankles.  The provider opined that the appellant's injuries which were sustained in active service were causally related to his permanent and ongoing disorders.  Furthermore, the treatment provider stated that the job that the appellant's current job as a police officer resulted in extensive swelling of his ankles as he was required to stand for long periods of time.  No rationale concerning the etiology opinion was provided. 

In June 2017, the appellant submitted a private opinion from his treatment provider.  The provider stated that the appellant complained of instability to his left ankle based on a significant history of two to three ankle sprains.  The examiner opined that his feeling was that there existed probable causal relationship between the ankle injuries and the time of the appellant's service since he had no history of ankle sprain prior to his time in the service.  

However, the July 2008 and June 2017 private opinions provide an insufficient rationale, used speculative language, and were based almost solely on history provided by the appellant.  Therefore, the Board assigns them less probative value.

Evidence tending to weigh against the claim includes November 2012 private treatment for the appellant's left ankle disorder.  At that time, he complained of swelling in both of his legs and ankles, and reported that his symptoms began after he was involved in an automobile accident in January 2012.  The treatment provider noted lack of ankle dorsiflexion bilaterally, but that range of motion was relatively good and pain free.  No other problems were noted.  There was no indication of a connection to service and this evidence suggests that the appellant's left ankle problems were due to a January 2012 accident.

Evidence tending to weigh heavily against the claim is a January 2017 VA examination.  The appellant reported once more that the onset of left ankle pain was in 1995 during basic training where he twisted his ankle and felt a pop.  He further related that he had been working as police officer since service, and that any time he ran or took part in physical activity, he felt pain and stiffness.  He stated that his symptoms began in his shins all the way to his ankles, bilaterally and reported flare-ups.  

A physical examination revealed no muscle atrophy or ankylosis was reported in either ankle, but edema was noted from his mid shin to his ankles, but noted as not localized in the ankles.  X-rays showed subcentimeter heterotropic ossification of unknown chronicity.  Mild multilevel degenerative osteoarthritic changes were found in the ankles and feet bilaterally, with soft tissue swelling and edema suspected around the ankles and feet.  The examiner confirmed a diagnosis of bilateral ankle osteoarthritis and lower extremity edema.

The examiner opined that the appellant's left ankle disorder was less likely than not related to his active service.  As a rationale, the examiner referred to the appellant's left ankle sprain during service which was treated, noting that his current symptoms were not localized to the ankle, but rather spread around the entire ankle to his shin.  Further, the examiner noted tenderness around the entire ankle and extending to the shin.  The examiner reasoned that if the appellant's symptoms were related to his left ankle sprain, the tenderness would likely be more focal over the ankle and certainly not extending into the shin.  

Furthermore, the examiner stated that the symptoms were consistent bilaterally making it even more likely that that the in-service injury was not the cause since no right ankle injury was noted in service.  Lastly, the examiner emphasized that the appellant's osteoarthritis manifested bilaterally and was comparable in both ankles, and that if the source of injury was the left ankle sprain, the left ankle would be noticeably worse.  

In November 2017, an addendum opinion was received from the same examiner.  For further clarification, the examiner acknowledged the appellant's left ankle sprain during service in 1995.  The examiner stated that the January 2010 examination noted normal ankles bilaterally and provided no diagnosis or chronic condition.  Further, the examiner reasoned if there was an injury truly significant enough to be symptomatic more than 20 years after its occurrence, it would have manifested to some degree at the 2010 VA examination.  Specifically, the examiner noted the absence of tenderness to palpation at the 2010 examination, which would have certainly been present if residuals existed from that left ankle sprain.  

The examiner then considered the private opinions of record and attested that the appellant's reported description of the pain in those reports significantly varied from the reports he received, with medically inconsistent statements being made.  The examiner also noted the perceived absence of a physical examination leading to other diagnoses received by the appellant.  Finally, the examiner reiterated the January 2017 opinion adding that the bilateral nature of the appellant's ankle osteoarthritis indicated that it was more than likely age-related, and not related to the appellant's left ankle sprain in service as the current conditions of the ankles were comparable bilaterally.  

The Board places significant probative value on the January 2017 examination and the November 2017 opinion undertaken specifically to address the issue on appeal.  The appellant related that he injured his left ankle in service and his belief that his current left ankle symptoms were related to that incident.  After a physical examination, the examiner diagnosed bilateral ankle osteoarthritis but opined that it was less likely than not that the appellant's left ankle disorder was related to service base on the medical history and physical findings.  

The Board finds that the examination and follow-up opinion were adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the appellant, and conducted a physical examination.  There is no indication that the examiner was not fully aware of the appellant's past medical history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  In addition, the examiner submitted a detailed follow-up opinion further clarifying the basis of his opinion.  Therefore, the Board finds the VA examiner's opinion to be of great probative value and it weighs heavily against the claim.

The Board has also considered the appellant's lay statements that his left ankle disorder is related to the 1995 sprain while on ACDUTRA.  While he is competent to report symptoms as they come to him through his senses, osteoarthritis is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the appellant during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  

In sum, the Board has weighed the evidence of record and finds that the preponderance of the competent evidence weighs against the claim for service connection.  As such, the appeal is denied.

Finally, the appellant has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
L. HOWELL 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


